DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 15, 16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bauer (U.S. Application Publication No. 2004/0232151).
Bauer discloses a food storage container (Fig. 1), the food storage container comprising: A first container portion (90); a second container portion/lid (10) selectively engageable with the first container portion, the second container portion comprising: an upper member (11) including a plurality of apertures (12); a lower member (20) including a plurality of apertures (25), the lower member selectively engageable with the . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 3-10, 13, 14, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer.
Regarding claims 1, 3, 5, 6, 9, 10 and 13, Bauer discloses all the claimed limitations as shown above. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the membrane out of a thin, non-woven fabric substrate packed with a micro-porous polyethylene film and coated with a sulfonated styrene block copolymer, in order to adjust what material the container could be used with and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice and selecting a known compound to meet known requirements has been held to be obvious. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Note that sulfonated styrene block copolymer is a known material to use in the closure and sealing arts. See U.S. Application Publication No 2007/0000926 to Jacob et al. (par. 72). 
Regarding claims 4 and 14, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container with two membranes, in order to increase the seal on the container and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claims 7, 8, 17 and 18, It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufacture the support structure with a honey comb shape (hexagon) and the apertures with a rounded square .

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer in view of Mangla et al. (U.S. Patent No. 6,257,401).
Bauer fails to teach wherein an interior bottom portion of the first container portion is dimpled.
Mangla teaches that it is known in the art to manufacture a container bottom that is dimpled (40).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container with dimples, as taught by Mangla, in order to prevent items from sticking to the bottom.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer in view of Banks (U.S. Application Publication No. 2005/0194387).
Bauer fails to teach wherein the grid member includes a plurality' of standoff members that extend upwardly from the grid member to distance the upper lid member from the grid member.
Banks teaches that it is known in the art to provide a venting member with standoff members (39).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the grid member with standoff members, in order to maintain a spacing between the vent members.

Response to Arguments
Applicant's arguments filed 12/1/2020 have been fully considered but they are not persuasive. 
Regarding applicant’s arguments that the modified materials are not used in the food freshness industry, the examiner maintains that the materials are obvious in the sealing closure art, which is the art that applicant’s invention is also drawn to. It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733